Case 7:18-cr-00077-VB Document 51 Filed 06/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

0 on ee ee ek AS BN Ht x
UNITED STATES OF AMERICA, : ,
ORDER
Vv.
18 CR 77 (VB)
ADRIAN BRADSHAW, :
Defendant. :
wee eee eee eee neneeeennes x

Defendant has filed a motion for a reduction of sentence pursuant to 18 U.S.C. §
3582(c)(1)(A)(i). (See Doc. #50).

Section 3582(c)(1)(A) contains an explicit exhaustion requirement: “[T]he court, upon
motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is earlier, may reduce the
term of imprisonment . . . if it finds that... extraordinary and compelling reasons warrant such a
reduction.”

Defendant’s submission indicates that the exhaustion requirement, a prerequisite to
making such a motion, has been satisfied. (See id. Ex. C). Specifically, defendant’s submission
suggests that on April 23, 2020, defendant made an application to the warden of his facility for
compassionate release under Section 3582(c)(1)(A)(i). (See id.). Thirty days following
defendant’s application to the warden of his facility would be May 23, 2020. Accordingly, it
appears more than thirty days have lapsed since defendant submitted his application to the
warden. For this reason, defendant’s motion appears timely pursuant to Section 3582(c)(1)(A).

 

Accordingly, by June 30, 2020, the government is directed to file its response to
defendant’s motion. (Doc. #50). The government is directed to address the merits of the motion.

As an additional matter, defendant’s request for the appointment of counsel is DENIED
WITHOUT PREJUDICE. “There is no constitutional [or statutory] right to counsel for a motion
for a reduction of sentence pursuant to § 3582(c).” United States v. La Rosa, 2016 WL 5921827,
*2 (S.D.N.Y. Oct. 11, 2016) (citing United States v. Reddick, 53 F.3d 462, 464-65 (2d Cir.
1995) (holding there is no statutory right to counsel for a motion for reduction of sentence under
the Criminal Justice Act). Rather, whether to appoint counsel is subject to the Court’s discretion.
(Id.). Here, defendant has submitted his motion for compassionate release, and the Court sees no
reason to appoint counsel at this time.
Dated:

Case 7:18-cr-00077-VB Document 51 Filed 06/16/20 Page 2 of 2

Chambers will mail a copy of this Order to defendant at the following address:

Adrian Bradshaw, Reg. No. 79929-054
FCI Fairton

Federal Correctional Institution

P.O. Box 420

Fairton, NJ 08320

June 16, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti, U.S.D.J.

 
